DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 07/19/2021. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Dutta et al. US 2019/0334786) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1 and 11 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutta et al. US 2019/0334786 (“Dutta”). 
A non-transitory tangible computer readable storage medium having stored thereon a computer program for estimating a distribution of response times of a storage system for a proposed workload (Aspects disclosed by the invention may take the form of a computer program product embodied in one or more non-transitory computer readable media having computer readable program code embodied thereon, para 0058. Referring to FIG. 4, method blocks 401-404 may be used to generate historical or trained data, i.e., workload fingerprints, for use in analyzing incoming data to identify latency issues in a data storage network, para 0034 and FIG. 4), the computer program including a set of instructions which (The one or more non-transitory computer readable media having computer readable program code embodied thereon, para 0058), when executed by a computer, cause the computer to perform a method comprising the steps of:
obtaining a large number of collections of storage system response data (A method may operate to extract latency related data parameters or metrics from a data storage network to create a unique historical representation for the data storage network’s workload, para 0021), each collection of storage system response data including: information describing configuration parameters of the storage system that was used to create the collection (A workload fingerprint model is created from the total and average values for the storage network data latency metrics over a sampling interval reported in a data structure. The workload fingerprint model may be a multidimensional vector representing a plurality of latency related metrics for the data storage network, where the latency related metrics may include I/O counts recorded, read/write ratio, cache hit percentage, CPU usage, CPU saturation, cache saturation, back end disk saturation, disk port saturation, front end port saturation, queue depth, I/O size, cache miss, CPU busy, cache hit/miss, and/or various other metrics known to or capable of impacting latency in a data storage network, para 0023); workload characteristics describing features of a workload that the storage system processed during a collection period (A workload fingerprint model is created from the total and average values for the storage network data latency metrics over a sampling interval reported in a data structure. The workload fingerprint model may be a multidimensional vector representing a plurality of latency related metrics for the data storage network, where the latency related metrics may include I/O counts recorded, read/write ratio, cache hit percentage, CPU usage, CPU saturation, cache saturation, back end disk saturation, disk port saturation, front end port saturation, queue depth, I/O size, cache miss, CPU busy, cache hit/miss, and/or various other metrics known to or capable of impacting latency in a data storage network, para 0023), and storage system response times of the storage system to the workload during the collection period (A workload fingerprint model is created from the total and average values for the storage network data latency metrics over a sampling interval reported in a data structure. The workload fingerprint model may be a multidimensional vector representing a plurality of latency related metrics for the data storage network, where the latency related metrics may include I/O counts recorded, read/write ratio, cache hit percentage, CPU usage, CPU saturation, cache saturation, back end disk saturation, disk port saturation, front end port saturation, queue depth, I/O size, cache miss, CPU busy, cache hit/miss, and/or various other metrics known to or capable of impacting latency in a data storage network, para 0023);
processing collections of storage system response data to create training examples (A collection of each of these data points across all samples that belong to a storage system and across all samples that belong to the storage systems of the identical class is what forms the known historical data or training data used by the system, method, or software of the present disclosure to compare to and analyze current data storage latency trends or issues in a data storage network. Training to obtain training data or historical data may generally be defined as collecting data to support creating an equation or a transfer function capable of recognizing similar or recurring patterns in the data, para 0025) correlating storage system configuration and workload characteristics to coefficients describing a finite number of distributions of a probability mixture model characterizing the storage system response times (For a univariate data set, the median absolute deviation (MAD) is defined as the median of the absolute deviations (mapped to claimed coefficients describing a finite number of distributions) from the data’s median of the latency metrics. Example embodiments of the disclosure report the MAD value, the number of samples beyond three times the MAD value (mapped to claimed coefficients describing a finite number of distributions), which are the sough-after outliers or anomalies, and the median value of the outliers, para 0037. The example embodiments may use a Gaussian mixture model, para 0026. The distribution of the coefficients are the absolute deviations from which MAD is derived and the samples beyond three times the MAD value);
using the training examples to train a learning process to learn a correlation between storage system configuration and workload characteristics, and the coefficients describing the finite number of distributions of the probability mixture model characterizing the storage system response times (FIG. 11 illustrates an example method for identifying latency anomalies in a data storage network. In 1101, the method includes training or generating from data capture over a data storage network installed base a machine learning model of latency metrics. In 1102 the method creates a trained workload fingerprint model, as discussed above, for the trained metrics. The trained workload fingerprint model represents latency characteristics of the data storage network installed base. Further, as described above, a latency table corresponding to the workload fingerprint model may also be generated, para 0043 and FIG. 11);
using the trained learning process to generate a distribution of expected storage system response times for a proposed storage system configuration and proposed workload (The trained workload fingerprint model may be incorporated into data storage device management computers, servers, networks, or other devices or systems that manage communications to and from a data storage device. In 1104, the management software analyzes real time or recent local sample data from the storage device or system associated with the management software and categorizes the sample data into one of the trained workload fingerprint models, para 0043 and FIG. 11).
As per dependent claim 2, Dutta discloses the system of claim 1. Dutta teaches wherein the step of processing collections of storage system response data to create training examples comprises, for each processed collection: processing the workload characteristics to create aggregated workload characteristics (A workload fingerprint model is created from the total and average values for the storage network data latency metrics over a sampling interval reported in a data structure, para 0023);
processing the storage system response times to learn the coefficients describing the finite number of distributions of the probability mixture model characterizing the storage system response times (FIG. 11 illustrates an example method for identifying latency anomalies in a data storage network. In 1101, the method includes training or generating from data capture over a data storage network installed base a machine learning model of latency metrics. In 1102 the method creates a trained workload fingerprint model, as discussed above, for the trained metrics. The trained workload fingerprint model represents latency characteristics of the data storage network installed base. Further, as described above, a latency table corresponding to the workload fingerprint model may also be generated, para 0043 and FIG. 11);
associating the storage system characteristics, aggregated workload characteristics, and the coefficients describing the probability mixture model, to create one of the training examples from the processed collection of storage system response data (For a univariate data set, the median absolute deviation (MAD) is defined as the median of the absolute deviations (mapped to claimed coefficients describing a finite number of distributions) from the data’s median of the latency metrics. Example embodiments of the disclosure report the MAD value, the number of samples beyond three times the MAD value, which are the sough-after outliers or anomalies (mapped to claimed coefficients describing a finite number of distributions), and the median value of the outliers, para 0037. The example embodiments may use a Gaussian mixture model, para 0026).
As per dependent claim 3, Dutta discloses the system of claim 2. Dutta teaches wherein each collection of storage system response data includes data obtained from a different storage system (A collection of each of these data points across all samples that belong to a storage system and across all samples that belong to the storage systems of the identical class is what forms the known historical data or training data used by the system, method, or software of the present disclosure to compare to and analyze current data storage latency trends or issues in a data storage network, para 0025).
As per dependent claim 8, Dutta discloses the system of claim 1. Dutta teaches further comprising testing the learning function using a set of testing examples prior to using the trained learning process (FIG. 12 illustrates an example method for predicting future data storage network workload patterns and periods of high latencies. The example method may begin at 1201 with training a latency data model representing a IOs for the network. The training data durations is expected to be 5-10 times the periodicity of the system in order to generate accurate latency prediction results. The training generally includes categorizing samples into workload fingerprints, as noted at 1202, and determining the corresponding workload value for each workload fingerprint, as noted at 1203, para 0054 and FIG. 12).
As per claims 11-13 and 18, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta in view of Nagpal et al. US 2020/0034197 (“Nagpal”).
As per dependent claim 9, Dutta discloses the system of claim 1. Dutta may not explicitly disclose, but in an analogous art in the same field of endeavor, Nagpal teaches wherein using the trained learning process comprises: providing, as input to the trained learning process, the proposed storage system configuration and proposed workload (A resource performance predictive model can be implemented to accept a query in the form of inputs comprising characteristics of an expected or planned resource schedule (e.g., workload schedule), para 0025 and FIG. 2);
comparing the distribution of expected storage system response times generated by the trained learning process to a required distribution of storage system response times (Environment differences can be detected by comparing configuration data 214.sub.2 and or resource schedule data 216.sub.2 from the target environment to certain data pertaining to the training environment that is deployed in model data 212.sub.2, para 0045 and FIG. 2).
Given the teaching of Nagpal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dutta with “wherein using the trained learning process comprises: providing, as input to the trained learning process, the proposed storage system configuration and proposed workload” and “comparing the distribution of expected storage system response times generated by the trained learning process to a required distribution of storage system response times”. The motivation would be that the method reduces the demand for computer memory, computer processing power, network bandwidth, and inter-component communication, para 0006 of Nagpal.
As per dependent claim 10, Dutta in combination with Nagpal discloses the system of claim 9. Dutta may not explicitly disclose, but Nagpal teaches if the expected storage system response times generated by the trained learning process does not sufficiently correlate with the required distribution of expected storage system response times (FIG. 5A presents a model parameter adaptation technique 5A00 as implemented in systems that adapt a pre-trained predictive model to a target hyper-converged computing environment, para 0059), the method further comprising:
automatically adjusting the proposed storage system configuration to create an adjusted storage system configuration; providing, as input to the trained learning process, the adjusted storage system configuration and proposed workload (The detected environment change event invokes a modification of the then-current model parameters (e.g., the training model parameters 134 or derivatives thereof) to dynamically adapt the resource performance predictive model to the target environment (step 512), paras 0061-0062 and FIG. 5A);
generating, by the trained learning process, an adjusted distribution of expected storage system response times for the adjusted storage system configuration and proposed workload (The performance monitor 208.sub.1 measures and/or calculates (e.g., aggregates) the performance responses to the workload stimuli to facilitate training of a resource performance predictive model 132.sub.1, para 0044 and FIG. 3);
comparing the adjusted distribution of expected storage system response times generated by the trained learning process to the required distribution of expected storage system response times (The prediction errors might be determined, for example, by comparing various predicted values to respective measured values occurring under the corresponding predicted value conditions, para 0033);
iterating the steps of automatically adjusting, providing, generating, and comparing until the adjusted storage system configuration sufficiently correlates with the required distribution of storage system response times (The training process is repeated for the training workload schedules generated by the workload simulator 206.sub.1, para 0050).
The same motivation that was utilized for combining Dutta and Nagpal as set forth in claim 9 is equally applicable to claim 10.
As per claims 19-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 9-10.
Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta in view of Shukla et al. US 10,484,301 (“Shukla”).
As per dependent claim 4, Dutta discloses the system of claim 2. Dutta may not explicitly disclose, but in an analogous art in the same field of endeavor, Shukla teaches wherein each collection of storage system response data includes data from a particular storage system over a several hour period, aggregated into time windows of equal size (A periodicity-aware resource distribution technique 1C00 illustrates an implementation of an historical resource usage measurements 112. A dynamically determined training window 132.sub.M1 can be used to train a predictive model so as to produce a set of predicted resource usage characteristics. The training window 132.sub.M1 is a bounded period of time comprising data to be included in an analysis, such as statistical calculation (e.g., peak value, mean value etc.) or predictive model training. A correlation 130.sub.M1 may be discovered between a set of measurements in a period 134.sub.M10 and a set of measurements in a period 134.sub.M11, where period 134.sub.M11 is the same duration as period 134.sub.M10, col 7 line 52 to col 8 line 16 and FIG. 1C. Resource usage metrics might serve to measure CPU capacity usage, storage capacity usage, bandwidth capacity usage, I/O contention, latency, and/or any other metrics, col 6 lines 21-24).
Given the teaching of Shukla, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dutta with “wherein each collection of storage system response data includes data from a particular storage system over a several hour period, aggregated into time windows of equal size”. The motivation would be that the disclosed embodiments improve over legacy approaches, col 3 lines 3-4 of Shukla.
As per dependent claim 5, Dutta in combination with Shukla discloses the system of claim 4. Dutta may not explicitly disclose, but Shukla teaches wherein each collection of storage system response data includes a set of snapshots, each snapshot describing the workload on the storage system and an average storage system response time during one of the time windows (As shown in FIG. 1C, a peak threshold value (e.g., peak 104.sub.M1) and a mean (average) threshold value (e.g., mean 106.sub.M1) are derived from the portion of the historical resource usage measurements corresponding to a training window 132.sub.M1, col 7 lines 57-60).
The same motivation that was utilized for combining Dutta and Shukla as set forth in claim 4 is equally applicable to claim 5.
As per dependent claim 6, Dutta in combination with Shukla discloses the system of claim 5. Dutta may not explicitly disclose, but Shukla teaches wherein each snapshot includes an aggregation of a number of operations of a set of workload features during the time interval (Resource usage metrics might serve to measure CPU capacity usage, storage capacity usage, bandwidth capacity usage, I/O contention, latency, and/or any other metrics, col 6 lines 21-24).
The same motivation that was utilized for combining Dutta and Shukla as set forth in claim 5 is equally applicable to claim 6.
As per dependent claim 7, Dutta in combination with Shukla discloses the system of claim 5. Dutta may not explicitly disclose, but Shukla teaches wherein processing the storage system response times to learn the coefficients describing the finite number of distributions of the probability mixture model characterizing the storage system response times comprises iteratively using the storage system response times from the set of snapshots of the collection to converge on the coefficients describing the finite number of distributions of the probability mixture model for the collection (The process of training and/or validating can be iterated (e.g., over the shown path 356) until the predictive models behave within target tolerances (e.g., with respect to predictive statistic metrics, descriptive statistics, significance tests, etc.), col 16 lines 22-26 and FIG. 3C).
The same motivation that was utilized for combining Dutta and Shukla as set forth in claim 5 is equally applicable to claim 7.
As per dependent claims 14-17, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 4-7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132